563, 565, 816 P.2d 458, 459-60 (1991); State v. Babayan, 106 Nev. 155,
                174, 787 P.2d 805, 819-20 (1990). As to petitioner's jurisdictional claim,
                she has failed to demonstrate that the justice court lacked territorial
                jurisdiction. Because we are not satisfied that this court's intervention by
                way of extraordinary writ is warranted, we deny the petition.
                            It is so ORDERED.

                                                      1---Stua                     J.
                                                   Hardesty


                                                                 1                 J.
                                                   Douglas




                cc: Hon. Gary Fairman, District Judge
                     Justice Law Center
                     Attorney General/Carson City
                     Lincoln County District Attorney
                     Lincoln County Clerk
                      Attorney General/Ely




SUPREME COURT
     OF
   NEVADA
                                                      2